                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                          March 14, 2019
                            UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

BRITTANY RILEY,                                  §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §           CIVIL ACTION H-18-735
                                                 §
CITY OF HOUSTON,                                 §
                                                 §
       Defendant.                                §


                            MEMORANDUM OPINION AND ORDER

       Pending before the court are a motion for summary judgment (Dkt. 14) filed by plaintiff

Brittany Riley and a cross-motion for summary judgment (Dkt. 15) filed by defendant City of

Houston (the “City”). Having considered the motions, responses, reply, record evidence, and

applicable law, the court is of the opinion that both motions should be DENIED.

                                        I. BACKGROUND

       Plaintiff Brittany Riley alleges that the City interfered with her Family and Medical Leave

Act (“FMLA”) rights. Dkt. 1 at 3. Riley worked for the City as a 911 operator from May 8, 2017

until her employment was terminated on February 19, 2018. Id. at 1. Riley previously worked for

the City for two months in 2009 and two months in 2014. Dkt. 14-1 at 2.

       Before being considered a civil service employee, the City requires a probationary period of

twelve consecutive months for new employees. Dkt. 15-1 at 11. On December 4, 2017, during

Riley’s probationary period, she was counseled for attendance problems. Dkt. 15-1 at 15. In January

2018, Riley needed to care for her hospitalized father. Id. Riley spoke with Shirley Blackshear, the

City’s FMLA Coordinator, who initially approved Riley’s requested FMLA leave from January 31,

2018, to February 7, 2018. Dkt. 14-1 at 8. However, on February 13, 2018, Riley received an
FMLA disapproval notification. Id. at 10. She was fired six days later. Id. The City alleges it fired

Riley during her probationary period because of absences unrelated to her FMLA leave. Dkt. 15 at

6. Her termination letter stated that she could not appeal the decision. Dkt. 15-1 at 14.

        The City alleges the initial approval was a mistake. Dkt. 15-1 at 32–33. The City claims that

Riley had not worked 1250 hours and one full year required for FMLA eligibility. Id. The City did

not retract any time or pay for the erroneously approved FMLA application. Dkt. 15-1 at 33. Riley

then filed this suit against the City. Dkt. 1.

                                       II. LEGAL STANDARD

        A court shall grant summary judgment when a “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). “[A] fact is genuinely in dispute only if a reasonable jury could return a verdict for

the nonmoving party.” Fordoche, Inc. v. Texaco, Inc., 463 F.3d 388, 392 (5th Cir. 2006). The

moving party bears the initial burden of demonstrating the absence of a genuine issue of material

fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548 (1986). If the party meets its

burden, the burden shifts to the non-moving party to set forth specific facts showing a genuine issue

for trial. Fed. R. Civ. P. 56(c). The court must view the evidence in the light most favorable to the

non-movant and draw all justifiable inferences in favor of the non-movant. Envtl. Conservation Org.

v. City of Dallas, 529 F.3d 519, 524 (5th Cir. 2008).

        “‘On cross-motions for summary judgment, [the court] review[s] each party’s motion

independently, viewing the evidence and inferences in the light most favorable to the non-moving

party.’” Amerisure Ins. Co. v. Navigators Ins. Co., 611 F.3d 299, 304 (5th Cir. 2010) (quoting Ford

Motor Co. v. Tex. Dep’t of Transp., 264 F.3d 493, 498 (5th Cir. 2001)).



                                                 2
                                          III. ANALYSIS

       Both parties move for summary judgment with respect to the City’s liability under the FMLA

and liquidated damages. Dkts. 14, 15.

A.     Interference claim

       Riley’s sole claim against the City is FMLA interference. Dkt. 1; Dkt. 14 at 7. To prevail

on an interference claim under the FMLA, a plaintiff must show that “(1) she is an eligible employee

under the FMLA, (2) the defendant is an employer subject to the requirements of the FMLA, (3) she

was entitled to FMLA leave, (4) she gave notice to the defendant of her intention to take FMLA

leave, and (5) the defendant denied her the benefits to which, under the FMLA, she was entitled.”

Lanier v. Univ. of Texas Sw. Med. Ctr., 527 F. App’x 312, 316 (5th Cir. 2013).

       First, the parties dispute Riley’s FMLA eligibility. An employee is “eligible” for FMLA

leave if the employee has been employed “for at least 12 months by the employer” and “for at least

1,250 hours of service with such employer during the previous 12-month period.” 29 U.S.C. §

2611(2)(A). The FMLA does not require the twelve months to be consecutive as long as there was

not a seven-year break in employment. 29 C.F.R. § 825.110(b). Riley was employed with the City

of Houston for the required twelve months, without a seven year break. Dkt. 14-1 at 4, 16–51

Additionally, Riley presented sufficient evidence that she worked the required 1250 hours during the

previous twelve month period. Id.; Dkt. 18-1 at 3. The court finds, as a matter of law, that Riley

is an eligible employee under the FMLA.1




       1
        Riley also argued that the City was estopped from contesting Riley’s eligibility. Dkt. 14 at
5–7. Because the court determined, as a matter of law, that Riley was eligible for FMLA leave, the
court need not consider the estoppel argument briefed by the parties.
                                                 3
       Further, the court need not address all elements of an interference claim because the court

finds a genuine issue of material fact as to the fifth element—whether the defendant denied Riley

the benefits to which she was entitled under the FMLA. Riley argues that this element is undisputed

because the City retroactively denied her FMLA leave and then fired her. Dkt. 14 at 8. Here, there

is a genuine issue of material fact surrounding the reason for Riley’s termination. Tellingly, both

parties point to the same evidence—Riley’s termination letter—as summary judgment evidence. The

letter says that Riley was terminated “due to unsatisfactory attendance during Ms. Riley’s

probationary period.” Dkt. 14-1 at 11. The letter goes on to explain that “despite the counseling,

she continued to accumulate unscheduled time during her probationary period” and “[u]nacceptable

attendance patterns (non-FMLA)” are a violation of a city policy. Id. The City argues that this

language shows that Riley was fired because of her excessive non-FMLA absences during her

probationary period with the City. Dkt. 15 at 8, 12; Dkt. 15-1 at 13. On the other hand, Riley argues

that she was not terminated because of her previous attendance issues because she did not take

additional unscheduled leave after being counseled for attendance. Dkt. 18 at 2. Rather, Riley

alleges that the City retroactively denied her FMLA leave and counted that time as unscheduled

leave. Id.

       Neither party has proffered summary judgment evidence that conclusively shows why Riley

was terminated. A reasonable juror could look at the evidence presented and conclude that Riley was

fired because of her attendance issues prior to her FMLA leave. However, a reasonable juror could

also find that Riley was fired because she took FMLA leave. Thus, there is a genuine issue of

material fact as to whether the City interfered with Riley’s FMLA rights when it terminated her

employment. Both the City of Houston’s and Riley’s motions for summary judgment as to the City

of Houston’s liability under the FMLA are DENIED.
                                                 4
B.     Liquidated damages

       Finally, because the court is not granting summary judgment as to the City’s liability under

the FMLA, both parties’ motions regarding the City’s liability for liquidated damages are DENIED

                                       IV. CONCLUSION

       Riley’s motion for summary judgment (Dkt. 14) is DENIED. The City’s motion for

summary judgment (Dkt. 15) is also DENIED.

       Signed at Houston, Texas on March 14, 2019.




                                             ___________________________________
                                                         Gray H. Miller
                                                 Senior United States District Judge




                                                5
